Exhibit 10.1
            
FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated September 11,
2017, is by and among GOOD TIMES RESTAURANTS INC., a Nevada corporation (the
“Borrower”), the Guarantors, the Lenders and CADENCE BANK, NATIONAL ASSOCIATION,
as Administrative Agent (in such capacity, the “Administrative Agent”).




W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated September 8, 2016 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit
Agreement);


WHEREAS, the Loan Parties have requested that the Lenders make certain
amendments to the Credit Agreement as set forth herein; and


WHEREAS, the Lenders have agreed to amend the Credit Agreement on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1          Amendment to Preliminary Statements.  The first Preliminary
Statement of the Credit Agreement is hereby amended and restated in its entirety
as follows:


WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders and the L/C Issuer make loans and other financial accommodations to the
Loan Parties in an aggregate amount of up to $12,000,000.


1.2          Amendments to Section 1.01.


(a)          The last sentence of the definition of “Commitment” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:


The Commitments of all of the Lenders on the First Amendment Effective Date
shall be $12,000,000.
 

--------------------------------------------------------------------------------

 
(b)          The definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:


“Consolidated EBITDA” means, for any period, the sum of the following determined
on a consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b)  the following to the extent deducted in calculating such
Consolidated Net Income (without duplication): (i) Consolidated Interest Charges
for such period, (ii) the provision for federal, state, local and foreign income
taxes payable for such period, (iii) depreciation and amortization expense for
such period, (iv) any fees, expenses, costs or charges (including fees, costs
and expenses of any counsel of the Administrative Agent) related to or in
connection with the closing of this Agreement or any amendment. modification,
waiver or consent with respect thereto in an aggregate amount not to exceed
$150,000 in any four fiscal quarter period, (v) the excess of consolidated rent
expense, including non-cash rent expense included in pre-opening expenses, as
determined for GAAP purposes over Consolidated Cash Rent Expense, (vi) non-cash
expenses, charges and losses for such period (including, without limitation, any
non-cash impairment or store closure expenses and any non-cash compensation or
stock option expenses for such period, but excluding any non-cash charges or
losses to the extent (A) there were cash charges with respect to such charges
and losses in past accounting periods or (B) there is a reasonable expectation
that there will be cash charges with respect to such charges and losses in
future accounting periods), and (vi) pre-opening expenses, excluding non-cash
rent expense included in pre-opening expenses as determined for GAAP purposes,
related to new restaurant location openings owned or operated by the Borrower
and its Subsidiaries during such period as follows:  (A) with respect to any
“Good Times Burgers & Frozen Custard” restaurant, in an aggregate amount not to
exceed $150,000 per such restaurant location and (B) with respect to any “Bad
Daddy’s Burger Bar” restaurant, in an aggregate amount not to exceed $275,000
per such restaurant location, or in the case of any “Bad Daddy’s Burger Bar”
restaurant location more than 50 miles from any existing company-owned
restaurant, in an aggregate amount not to exceed $350,000 per such restaurant
location, minus (c) the following to the extent reflected as a gain or otherwise
included in calculating such Consolidated Net Income: (i) federal, state, local
and foreign income tax benefit or credits for such period and (ii) non-cash
gains for such period (excluding any such non-cash gains to the extent (A) there
were cash gains with respect to such gains in past accounting periods or (B)
there is a reasonable expectation that there will be cash gains with respect to
such gains in future accounting periods) and (iii) the excess of Consolidated
Cash Rent Expense over consolidated rent expense as determined for GAAP
purposes.


(c)          The definition of “Consolidated Leverage Ratio” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Adjusted Indebtedness as of such date minus the New
Restaurant Adjustment, if any, as of such date to (b) Consolidated EBITDAR for
the period of four fiscal quarters of the Borrower most recently ended.
 
(d)          The definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“Maturity Date” means December 31, 2020; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
 
2

--------------------------------------------------------------------------------

 
(e)          The following definitions are hereby added to Section 1.01 of the
Credit Agreement in appropriate alphabetical order:
 
“First Amendment Effective Date” means September [__], 2017.
 
“New Restaurant” means, as of any date of determination, any Restaurant that has
not yet been in operation, that has been in operation for less than twelve (12)
consecutive months, or that has been owned or leased by the Borrower or any
Subsidiary for less than twelve (12) consecutive months.
 
“New Restaurant Adjustment” means, with respect to any New Restaurant, (a) one
minus (the number of full months that such New Restaurant has been open for
business while owned or leased by the Borrower or any Subsidiary thereof divided
by twelve) times (b) Consolidated Funded Indebtedness incurred to finance the
acquisition or development of such New Restaurant.
 
1.3          Amendment to Section 2.15(a)(i). Section 2.15(a)(i) of the Credit
Agreement is hereby amended and restated in its entirety as follows:


(i)          such increase shall be in an amount not exceeding $5,000,000;


1.4          Amendment to Schedule 1.01(b). Schedule 1.01(b) of the Credit
Agreement is hereby amended and restated in its entirety as set forth on Exhibit
A hereto.




ARTICLE II
CONDITIONS


2.1          Closing Conditions.  This Amendment shall be deemed effective as of
the date set forth above upon receipt by the Administrative Agent of:


(a)          a copy of this Amendment duly executed by each of the Borrower, the
Guarantors, the Administrative Agent and the Lenders;


(b)          an officer’s certificate dated the date hereof, executed by a
Responsible Officer of each Loan Party, certifying as to (i) the Organization
Documents of each Loan Party which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental Authority
or, with respect to any Organization Document of such Loan Party  delivered to
the Administrative Agent on the Closing Date that has not been amended,
supplemented or otherwise modified, and that remains in full force and effect on
the date hereof, certification by a Responsible Officer that such Organization
Document has not been amended, supplemented or otherwise modified since the
Closing Date and remains in full force and effect on the date hereof, and (ii)
the resolutions of the governing body of each Loan Party; and


(c)          any fees and expenses owing to the Administrative Agent in
connection with this Amendment.
 
3

--------------------------------------------------------------------------------

 
ARTICLE III
MISCELLANEOUS


3.1          Amended Terms.  On and after the date hereof, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.  Except as specifically amended hereby
or otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.


3.2          Representations and Warranties of the Loan Parties.  Each of the
Loan Parties represents and warrants as follows:


(a)          Each Loan Party has all requisite power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Amendment in accordance with its terms.


(b)          The execution, delivery and performance by each Loan Party of this
Amendment been duly authorized by all necessary corporate or other
organizational action and constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms.


(c)          No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Loan Parties of this Amendment.


(d)          The representations and warranties set forth in the Loan Documents
are true and correct in all material respects as of the date hereof (except for
those that are qualified by materiality, which are true and correct in all
respects).


(e)          No event has occurred and is continuing which constitutes a Default
or an Event of Default.


(f)          The Collateral Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Collateral Documents and prior to
all Liens other than Permitted Liens.


(g)          The Obligations of the Loan Parties are not reduced or modified by
this Amendment and are not subject to any offsets, defenses or counterclaims.


3.3          Reaffirmation of Obligations.  Each Loan Party hereby ratifies the
Credit Agreement and each other Loan Document and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement and each other Loan
Document and (b) that it is responsible for the observance and full performance
of its respective obligations under the Loan Documents.


3.4          Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.
 
4

--------------------------------------------------------------------------------

 
3.5          Expenses.  The Loan Parties agree to pay all reasonable costs and
expenses of Administrative Agent in connection with the preparation, execution
and delivery of this Amendment, including without limitation the reasonable fees
and expenses of the Administrative Agent’s legal counsel.


3.6          Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.7          Counterparts; Telecopy.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment.


3.8          GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


3.9          Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.


3.10          Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, services of process and waiver of jury trial
provisions set forth in Sections 11.14 and 11.15 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.
 
[SIGNATURE PAGES FOLLOW]
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.




BORROWER:
GOOD TIMES RESTAURANTS INC.,
   
a Nevada corporation
               
By:
/s/ Boyd E. Hoback
   
Name:
Boyd E. Hoback
   
Title:
President and CEO
                         
GUARANTORS:
GOOD TIMES DRIVE THRU INC.,
   
a Colorado corporation
               
By:
/s/ Boyd E. Hoback
   
Name:
Boyd E. Hoback
   
Title:
President
                   
BD OF COLORADO LLC,
   
a Colorado limited liability company
                By: GOOD TIMES RESTAURANTS INC.,      
a Nevada corporation, its manager 
                     
By:
/s/ Boyd E. Hoback
     
Name:
Boyd E. Hoback
     
Title:
President and CEO
 

 
GOOD TIMES RESTAURANTS INC.
FIRST AMENDMENT
 

--------------------------------------------------------------------------------

 

 
BAD DADDY’S FRANCHISE DEVELOPMENT,
LLC,
    a North Carolina limited liability company          
By: BAD DADDY’S INTERNATIONAL, LLC,
   
a North Carolina limited liability company, its
member
         
By: GOOD TIMES RESTAURANTS INC.,
   
a Nevada corporation, its sole member
               
By:
/s/ Boyd E. Hoback
   
Name:
Boyd E. Hoback
   
Title:
President and CEO
                   
By: GOOD TIMES RESTAURANTS INC.,
   
a Nevada corporation, its member
               
By:
/s/ Boyd E. Hoback
   
Name:
Boyd E. Hoback
   
Title:
President and CEO
            BAD DADDY’S INTERNATIONAL, LLC,     a North Carolina limited
liability company          
By: GOOD TIMES RESTAURANTS INC.,
   
a Nevada corporation, its sole member
               
By:
/s/ Boyd E. Hoback
   
Name:
Boyd E. Hoback
   
Title:
President and CEO
 

 
GOOD TIMES RESTAURANTS INC.
FIRST AMENDMENT
 

--------------------------------------------------------------------------------

 

  BAD DADDY’S BURGER BAR, LLC,     a North Carolina limited liability company  
       
By: BAD DADDY’S INTERNATIONAL, LLC,
   
a North Carolina limited liability company, its sole member
         
By: GOOD TIMES RESTAURANTS INC.,
   
a Nevada corporation, its sole member
               
By:
/s/ Boyd E. Hoback
   
Name:
Boyd E. Hoback
   
Title:
President and CEO
           
BAD DADDY’S BURGER BAR OF BALLANTYNE,
LLC,
    a North Carolina limited liability company          
By: BAD DADDY’S INTERNATIONAL, LLC,
   
a North Carolina limited liability company, its sole member
         
By: GOOD TIMES RESTAURANTS INC.,
   
a Nevada corporation, its sole member
               
By:
/s/ Boyd E. Hoback
   
Name:
Boyd E. Hoback
   
Title:
President and CEO
           
BAD DADDY’S BURGER BAR OF BIRKDALE,
LLC,
    a North Carolina limited liability company          
By: BAD DADDY’S INTERNATIONAL, LLC,
   
a North Carolina limited liability company, its sole
member
         
By: GOOD TIMES RESTAURANTS INC.,
   
a Nevada corporation, its sole member
               
By:
/s/ Boyd E. Hoback
   
Name:
Boyd E. Hoback
   
Title:
President and CEO
 

 
GOOD TIMES RESTAURANTS INC.
FIRST AMENDMENT
 

--------------------------------------------------------------------------------

 

 
BAD DADDY’S BURGER BAR OF MOORESVILLE,
LLC,
    a North Carolina limited liability company          
By: BAD DADDY’S INTERNATIONAL, LLC,
   
a North Carolina limited liability company, its sole
member
         
By: GOOD TIMES RESTAURANTS INC.,
   
a Nevada corporation, its sole member
               
By:
/s/ Boyd E. Hoback          
   
Name:
Boyd E. Hoback          
   
Title:
President and CEO          
            BAD DADDY’S BURGER BAR OF WAVERLY, LLC,     a North Carolina limited
liability company          
By: BAD DADDY’S INTERNATIONAL, LLC,
   
a North Carolina limited liability company, its sole
member
         
By: GOOD TIMES RESTAURANTS INC.,
   
a Nevada corporation, its sole member
               
By:
/s/ Boyd E. Hoback          
   
Name:
Boyd E. Hoback          
   
Title:
President and CEO          
 

 
GOOD TIMES RESTAURANTS INC.
FIRST AMENDMENT
 

--------------------------------------------------------------------------------

 
ADMINISTRATIVE
    AGENT:
CADENCE BANK, NATIONAL ASSOCIATION,
  as Administrative Agent            
By:
/s/ Charles M. Joye III
   
Name:
Charles M. Joye III
   
Title:
Senior Vice President
                 
LENDERS:
CADENCE BANK, NATIONAL ASSOCIATION
    as a Lender            
By:
/s/ Charles M. Joye III
   
Name:
Charles M. Joye III
   
Title:
Senior Vice President
 

 
GOOD TIMES RESTAURANTS INC.
FIRST AMENDMENT
 

--------------------------------------------------------------------------------

 
Exhibit A


Schedule 1.01(b)
Initial Commitments and Applicable Percentages




Lender
Commitment
Applicable
Percentage of
Commitment
Cadence Bank, National
Association
$12,000,000.00
100.000000000%
TOTAL
$12,000,000.00
100.000000000%

 
 
 

--------------------------------------------------------------------------------